Title: From Thomas Jefferson to William H. Cabell, 25 October 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Sir
                            
                            Washington Oct. 25. 07.
                        
                        Your letters of the 21st. & 22d. are recieved, & I now return you Capt. Read’s of the 18th. we conclude
                            it unnecessary to call for another corps of militia to relieve that now in service at Lynhaven. Genl. Dearborn will write
                            & give the necessary directions for discharging, paying &c. I suspect the departure of the British armed vessels
                            from our waters is in consequence of orders from their government to respect the proclamation. if Congress should approve
                            our ideas of defensive works for the several harbours of the US. there will be a regular fort at the mouth of Lynhaven
                            river, to protect such a number of gunboats to be stationed there as will, in case of war, render it too dangerous to any
                            armed vessel to enter the bay; & thus to protect the bay & all it’s waters at it’s mouth. I salute you with great
                            esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    